BRYAN SCHRODER
United States Attorney

KIMBERLY SAYERS-FAY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kim.sayers-fay@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,             ) No. 3:19-cr-00122-SLG-DMS
                                        )
                          Plaintiff,    ) COUNT 1:
                                        ) POSSESSION OF A CONTROLLED
          vs.                           ) SUBSTANCE WITH INTENT TO
                                        ) DISTRIBUTE
  DAJON MICHAEL HALE,                   )   Vio. of 21 U.S.C. § 841(a)(1) &
                                        ) (b)(1)(C)
                          Defendant.    )
                                        ) COUNT 2:
                                        ) POSSESSION OF A CONTROLLED
                                        ) SUBSTANCE WITH INTENT TO
                                        ) DISTRIBUTE
                                        )   Vio. of 21 U.S.C. § 841(a)(1) &
                                        ) (b)(1)(B) & (b)(1)(C)
                                        )
                                        ) COUNT 3:
                                        ) POSSESSION OF A FIREARM IN
                                        ) FURTHERANCE OF A DRUG
                                        ) TRAFFICKING CRIME
                                        )   Vio. of 18 U.S.C. § 924(c)(1)(A)(i)
                                        )
                                        ) CRIMINAL FORFEITURE
                                        ) ALLEGATION 1
                                        )   21 U.S.C. § 853

       Case 3:19-cr-00122-SLG-DMS Document 2 Filed 10/18/19 Page 1 of 4
                                            ) CRIMINAL FORFEITURE
                                            ) ALLEGATION 2
                                            )  18 U.S.C. § 924(d) and 28 U.S.C.
                                            ) § 2461(c)
                                            )


                                   INDICTMENT

       The Grand Jury charges that:

                                        COUNT 1

       On or about October 10, 2019, within the District of Alaska, defendant DAJON

MICHAEL HALE, knowingly and intentionally possessed with intent to distribute a

mixture or substance containing detectable amounts of heroin and cocaine.

       All of which is in violation of Title 21, United States Code, § 841(a)(1) and

(b)(1)(C).

                                        COUNT 2

       On or about October 10, 2019, within the District of Alaska, defendant DAJON

MICHAEL HALE, knowingly and intentionally possessed with intent to distribute a

mixture or substance containing 28 grams or more of crack cocaine, 100 grams or more of

heroin, and a detectable amount of powder cocaine.

       All of which is in violation of Title 21, United States Code, § 841(a)(1), (b)(1)(B)

and (b)(1)(C).

                                        COUNT 3

       On or about October 10, 2019, within the District of Alaska, defendant DAJON

MICHAEL HALE, did knowingly carry a firearm, to wit: a Smith & Wesson MP Shield

                                        Page 2 of 4
       Case 3:19-cr-00122-SLG-DMS Document 2 Filed 10/18/19 Page 2 of 4
handgun, during and in relation to the drug trafficking offense alleged in Counts 1 and 2

and did possess that firearm in furtherance of the same drug trafficking crimes.

       All of which is in violation of Title 18, United States Code, §924(c)(1)(A)(i).

                      CRIMINAL FORFEITURE ALLEGATION 1

       Upon conviction of the offense alleged in Count 1 or 2 of this Indictment, defendant

DAJON MICHAEL HALE shall forfeit to the United States pursuant to 21 U.S.C.

§ 853(a)(1) and (a)(1), any property constituting, or derived from, proceeds obtained,

directly or indirectly, as a result of the said violation and any property used, or intended to

be used, in any manner or part, to commit, or the facilitate the commission of the said

violations, including but not limited to the following:

       1.     Smith & Wesson MP Shield handgun, Model HSW4991 and ammunition.

       2.     $2,101 in US currency.

       If, as a result of any act or omission by the defendants, any of the property described

above cannot be located upon the exercise of due diligence, has been transferred or sold to,

or deposited with, a third party, has been placed beyond the jurisdiction of this court, has

been substantially diminished in value, or has been commingled with other property which

cannot be divided without difficulty, the United States of American shall be entitled to

forfeiture of substitute property pursuant to Title 21, United States Code, § 853(p).

       All pursuant to Title 21 United States Code, § 853 and Rule 32.2(a) of the Federal

Rules of Criminal Procedure.

//



                                         Page 3 of 4
       Case 3:19-cr-00122-SLG-DMS Document 2 Filed 10/18/19 Page 3 of 4
                     CRIMINAL FORFEITURE ALLEGATION 2

      Upon conviction of Count 3 of the Indictment, defendant DAJON MICHAEL

HALE shall forfeit to the United States pursuant to Title 18 United States Code, § 924 and

Title 28, United States Code, § 2461(c), any firearms or ammunition involved in the

commission of the offense, including, but not limited to:

      1.     Smith & Wesson MP Shield handgun, Model No. HSW4991 and

             ammunition.

      All pursuant to Title 18 United States Code, § 924(d) and Title 28, United States

Code, § 2461(c) and Federal Rule of Criminal Procedure 32.2.

      A TRUE BILL.

                                         s/ Grand Jury Foreperson
                                         GRAND JURY FOREPERSON

s/ Kimberly Sayers-Fay
KIMBERLY SAYERS-FAY
United States of America
Assistant U.S. Attorney


s/ Frank Russo for
BRYAN SCHRODER
United States of America
United States Attorney



DATE:        October 17, 2019




                                        Page 4 of 4
      Case 3:19-cr-00122-SLG-DMS Document 2 Filed 10/18/19 Page 4 of 4
